Matter of Jaquish v Town Bd. of Town of German Flatts (2018 NY Slip Op 02933)





Matter of Jaquish v Town Bd. of Town of German Flatts


2018 NY Slip Op 02933


Decided on April 27, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 27, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, CARNI, NEMOYER, AND CURRAN, JJ.


212 CA 17-00790

[*1]IN THE MATTER OF WILLIAM JAQUISH AND VIRGINIA JAQUISH, PETITIONERS-APPELLANTS-RESPONDENTS,
vTOWN BOARD OF TOWN OF GERMAN FLATTS AND TOWN OF GERMAN FLATTS, RESPONDENTS-RESPONDENTS-APPELLANTS. (APPEAL NO. 2.) 


LAW OFFICES OF DUNNING & KRUPA, PLLC, ILION (AUDREY BARON DUNNING OF COUNSEL), FOR PETITIONERS-APPELLANTS-RESPONDENTS.
YOUNG/SOMMER, LLC, ALBANY (MICHAEL J. MOORE OF COUNSEL), FOR RESPONDENTS-RESPONDENTS-APPELLANTS. 

	Appeal and cross appeal from an order of the Supreme Court, Herkimer County (Norman I. Siegel, J.), entered March 20, 2017. The order, among other things, denied petitioners' motion for leave to reargue and/or renew the petition. 
It is hereby ORDERED that said appeal and cross appeal are unanimously dismissed without costs.
Same memorandum as in Matter of Jaquish v Town Board of Town of German Flatts ([appeal No. 1] — AD3d — [Apr. 27, 2018] [4th Dept 2018]).
Entered: April 27, 2018
Mark W. Bennett
Clerk of the Court